Citation Nr: 1738314	
Decision Date: 09/12/17    Archive Date: 09/22/17

DOCKET NO.  15-40 122	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to a total disability rating based on individual unemployability (TDIU)


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

B. Gabay


INTRODUCTION

The Veteran served in the United States Navy from May 1960 to May 1963.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2014 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri, which denied the claim.

The Veteran was scheduled to testify at a travel board hearing before a Veterans Law Judge (VLJ) in regards to this matter in March 2016.  However, the Veteran withdrew his hearing request in March 2016, and as such, this matter is properly before the undersigned.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

The competent and credible evidence fails to demonstrate that the Veteran's service connected disabilities are so severe that they preclude him from obtaining and maintaining substantially gainful employment.


CONCLUSION OF LAW

The criteria for a TDIU are not met. 38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.340, 3.341, 4.16, 4.19 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

VA has satisfied its duties under the Veteran's Claims Assistance Act of 2000 (VCAA) to notify and assist, and the Veteran has not raised any procedural arguments regarding the notice or assistance provided in this case.  Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

Merits of the Claim

Entitlement to TDIU requires the presence of impairment so severe that it is impossible for the average person to follow a substantially gainful occupation.  Consideration may be given to the Veteran's level of education, special training and previous work experience in arriving at a conclusion, but not to his age or to the impairment caused by nonservice-connected disabilities.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.340, 3.341, 4.16, 4.19 (2016).  In reaching such a determination, the central inquiry is "whether the Veteran's service-connected disabilities alone are of sufficient severity to produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).

In evaluating the evidence in any given appeal, it is the responsibility of the Board to weigh the evidence and decide where to give credit and where to withhold the same and, in so doing, accept certain medical opinions over others.  Schoolman v. West, 12 Vet. App. 307, 310-11 (1999).  In this regard, the Board has been charged with the duty to assess the credibility and weight given to evidence.  Davidson v. Shinseki, 581 F. 3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F. 3d 1372   (Fed. Cir. 2007).  In doing so, the Board is free to favor one medical opinion over another, provided it offers an adequate basis for doing so. Owens v. Brown, 7 Vet. App. 429, 433 (1995).

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A.        § 5107(b) (West 2014); 38 C.F.R. § 3.102 (2016).  When all of the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

The law provides that a total disability rating may be assigned where the schedular rating is less than total when the disabled person is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that, if there is only one such disability, this disability shall be ratable at 60 percent or more, or if there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  See 38 C.F.R. § 4.16(a) (2016).

In determining whether the Veteran is eligible to receive TDIU benefits, the Board observes that the Veteran is now service-connected for the following disabilities: bilateral hearing loss, currently evaluated as 50 percent disabling; tinnitus, currently evaluated as 10 percent disabling; and postoperative left eardrum perforation, currently evaluated as 0 percent disabling.  The Veteran's combined disability rating is 60 percent.  As such, he does not meet the scheduler criteria for TDIU.  See id.

Although the Veteran does not meet the schedular criteria for consideration of a TDIU rating, the Board must also consider whether referral for extra-schedular consideration is warranted at any time during the appeal period.  Such consideration is warranted when a Veteran fails to meet the percentage requirements for eligibility for a total rating set forth in 38 C.F.R. § 4.16(a), and when two additional criteria are met.  It must be shown that the claimant is unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities.  See 38 C.F.R. § 4.16(b) (2016).  In this case, as will now be addressed, referral of this case to the Director of the VA Compensation and Pension Service for extra-schedular consideration is not in order.

At the outset, the Board notes that the Veteran has a high school education and that he completed HVAC training in 2006.  A review of Social Security Administration Disability records shows he was granted disability based on chronic ischemic heart disease and neurological residuals from a stroke.

The Veteran initially submitted a VA Form 21-8940, Application for Increased Compensation Based on Unemployability, in April 2013, claiming that he had been unable to work since October 2004 due to his service-connected hearing loss and tinnitus.

A VA medical opinion was submitted in October 2015 in response to the Veteran's claim of individual unemployability.  The examiner noted that the Veteran had bilateral sensorineural hearing loss in the frequency range of 500-4000 Hertz.  The examiner concluded, however, that neither the Veteran's hearing loss or tinnitus would preclude gainful employment.

The Veteran underwent a private audiological examination in October 2015 after VA proposed a reduction in his hearing loss evaluation based on the October 2015 examination.  The private examiner concluded that the Veteran experienced moderate to profound bilateral sensorineural hearing loss.  The examiner further stated that the Veteran's severe hearing loss and tinnitus have rendered him unemployable.  Specifically, the examination found that the Veteran should not work in environments "in which there is noise" because noise may exacerbate his hearing loss.  The examination also found that he should avoid environments which require "normal hearing or good speech understanding."  Finally, the examination recommended that the Veteran would be a safety risk in occupations involving "transportation/driving or being around heavy machinery."

Because of the varying audiological examinations, VA afforded the Veteran two more medical examinations, in January 2016 and March 2016.  Both examiners determined that the Veteran would have difficulty understanding background noise, but with proper amplification and assistive devices, the Veteran would be able to communicate effectively.  Once again, the examiners concluded that nothing related to the hearing loss or tinnitus would preclude gainful employment.

In determining the probative value to be assigned to a particular medical opinion, the Board must consider three factors: whether a medical expert was fully informed of the pertinent factual premises (i.e., medical history) of the case; whether the medical expert provided a fully articulated opinion; and whether the opinion is supported by a reasoned analysis.  Accordingly, the most probative value of a medical opinion comes from its reasoning.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  In this regard, the October 2015 private examination and the January and March 2016 VA examinations are in direct conflict and the Board finds the VA examinations to be more probative medical examinations of record relating to the ability of the Veteran to obtain gainful employment.  See Owens, 7 Vet. App. at 433.  While the October 2015 examination concluded that the Veteran was unemployable and proceeded to list conditions in which the Veteran cannot work, the examiner's reasoning indicated, however, that so long as the Veteran avoided certain occupations, he, in fact, would be able to work.  Further, the examiner failed to address the Veteran's use of assistive devices in order to mitigate the workplace hazards potentially caused by his condition.  To that end, the 2016 VA examinations found no correlation between the Veteran's hearing loss and tinnitus and his employability, noting that the Veteran could certainly sustain gainful employment with the use of assistive devices.

The Board finds that a review of the evidence noted above shows that the combined effect of the Veteran's service-connected disabilities would likely prevent him from employment in exceedingly noisy environments.  However, the evidence does not show that he would be prevented in all cases from engaging in gainful employment, due to any of his service-connected disabilities.  

The Board concludes that the most probative evidence of record weighs against finding that the Veteran's service-connected disabilities preclude him from obtaining or engaging in any form of substantially gainful employment.  In reaching this conclusion, the Board has considered the Veteran's lay assertions that his service-connected hearing loss and tinnitus render him unable to work.

Moreover, the Board recognizes that the Veteran is competent to describe the symptoms and associated limitations of his disabilities.  However, there is no evidence of record showing that the Veteran was ever terminated from or denied employment due to his service-connected disabilities.  Furthermore, the April 2010 VA examiners opined that the Veteran's service-connected disabilities do not preclude gainful employment.  The opinion of the VA examiner warrants greater probative weight than the Veteran's own assertions that his service-connected disabilities render him unemployable, based on the specialists' medical expertise, review of the Veteran's relevant medical records and the severity of the disabilities, and consideration of the educational and occupational history.

Accordingly, the Board finds that the preponderance of the evidence is against granting a TDIU at any time during the appeal period, and that referral for consideration of entitlement to TDIU on an extraschedular basis is also not required.


ORDER

Entitlement to a TDIU is denied.



____________________________________________
Cynthia M. Bruce
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


